DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  
 				      Allowable Subject Matter
2.       Claims 1-20 contain allowable subject matter and would be allowable upon overcoming the double patenting rejections detailed below.
          In particular, claims 1-8 recites allowable subject matter when taken as a whole, the third advertisement segment being a master segment where the first advertisement is determined to non-identically match the third advertisement within a threshold and the third determining step of the second advertisement segment does not identically match the first advertisement.
        Claims 9-14 recites allowable subject matter when taken as a whole, the third advertisement segment being a master segment where the first advertisement is determined to non-identically match the third advertisement within a threshold and the second determination of the second advertisement segment identically matching the first advertisement segment.
        Claims 15-20 recites allowable subject matter when taken as whole, the third advertisement segment being a master segment where the first advertisement is determined to non-identically match the third advertisement within a threshold and the third determination that the second advertisement segment does not identically match the first advertisement segment.
     Double Patenting 
3.	A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 1-6, 9-12, and 15-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,893,211. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-6, 9-12, and 15-20 of the application is merely broader in scope than patented claims 1-18 and therefore an obvious variant. 

          Claims 7-8 and 13-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,893,211. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 7-8 and 13-14 of the application merely adds subject matter of comparing video and audio when comparing the advertisement segments for determining similarity/matching which is notoriously well-known in the art and would have been obvious to one of ordinary skill in the art before the effective filing . 

       Claims 1-4, 9-12, and 15-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,609,384. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-4, 9-12, and 15-15 of the application is merely broader in scope than patented claims 1-18 since comparing all of the advertisements to each of the advertisements for similarity within a threshold and having an advertisement as a master segment would equate to the current limitations of the instant application and therefore an obvious variant. 

          Claims 7-8 and 13-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,609,384. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 7-8 and 13-14 of the application merely adds subject matter of comparing video and audio when comparing the advertisement segments for determining similarity/matching which is notoriously well-known in the art and would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated into patented claims 1-18 for the mere benefit of accurately comparing segments and therefore an obvious variant.


s 1-6, 9-12, and 15-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,231,011. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-6, 9-12, and 15-20 of the application is merely broader in scope than patented claims 1-10 since comparing all of the advertisements to each of the advertisements for similarity within a threshold and having an advertisement as a master segment would equate to the current limitations of the instant application and therefore an obvious variant. 

          Claims 7-8 and 13-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,231,011. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 7-8 and 13-14 of the application merely adds subject matter of comparing video and audio when comparing the advertisement segments for determining similarity/matching which is notoriously well-known in the art and would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated into patented claims 1-10 for the mere benefit of accurately comparing segments and therefore an obvious variant.

      Contact
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.

           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	

/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov